Citation Nr: 9901427	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty from August 1941 to 
September 1945.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The appellant has claimed entitlement to service connection 
for basal cell carcinoma due to exposure to ionizing 
radiation in service.

The claims folder contains two 1998 letters from his treating 
dermatologist, a Dr. Schorr, that states that basal cell 
carcinoma and actinic keratosis were the likely result and/or 
at least partly related to radiation exposure as an X-ray 
technician in service.  Clarification of this opinion and an 
additional medical opinion is necessary to properly decide 
this claim.

The appellant with his representative was advised at the time 
of his videoconference before the Board in October 1998 of 
the necessity of providing more particular information 
regarding the relationship between his exposure to radiation 
in service and the different types of skin lesions he has 
developed.  The appellant or his representative has not 
provided any additional information.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the appellant 
for a dermatological VA examination.  The 
examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination and should make 
note on the report that the claims folder 
was reviewed.  The examiner should 
address the following inquiries of the 
Board:

	a) Is there a relationship between 
the appellants exposure to radiation as 
a technician in service and the 
development of basal cell carcinoma?

	b) Is the development of basal cell 
carcinoma in this patient the result of 
chronic sun exposure?

	c) A discussion of the relationship 
between basal cell carcinoma and actinic 
keratosis as they relate to radiation 
exposure versus sun exposure would assist 
the Board in its determination. 

	d) The examiner must note every 
prior and present lesion and indicate 
whether or not it is related to exposure 
to radiation in service.

2.  The General Counsel, in representing 
VA before the Court of Veterans Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

3.  The RO should contact the appellants 
private dermatologist and request written 
clarification of his opinion.  The 
private physician should be asked to 
clarify his opinion regarding a 
relationship between the appellants 
exposure to radiation in service and the 
development of basal cell carcinoma and 
actinic keratosis.  He should also be 
asked about the relationship between 
chronic sun exposure and the development 
of these lesions.  

4.  The RO should review the evidence 
that was associated with the file June 
19, 1998.

The appellant and his representative are reminded of their 
obligation to submit a well grounded claim.  It is their 
obligation to furnish competent medical evidence that 
demonstrates a link between basal cell carcinoma and service.  
The documentation submitted by the appellant are remarkably 
vague and do not establish a relationship between particular 
lesions and claimed exposure.  Although the veteran was given 
a chance to cure the defect after the hearing, he is again 
afforded an opportunity to cure the defect in the record.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
